Title: From John Adams to Edmé Jacques Genet, 8 June 1778
From: Adams, John
To: Genet, Edmé Jacques


     
      
       Passy, ante 8 June 1778
      
     
     I do myself, the Honour to transmit you a Small Bundle of Newspapers, for your Perusal, out of which you will Select any Thing that you think proper for Publication, in your very valuable Collection of Affairs D’Angleterre et L’Amerique.
     Looking over the Remembrancer, for the Year 1775,1 found to my Surprize, having never seen this Remembrancer before, two Letters from a Gentleman in the Province of Massachusetts Bay, to his Friend in London, one dated Feb. 10 1775 and the other Jany 21. 1775. They are found in Pages 10.11 and 12 of the Remembrancer for that Year.
     These Letters were written by me, and as I kept no Copies of them and never heard of their Publication, I had wholly forgotten them, but finding them in this Work, I recollect them very well.
     
     If you think them worth inserting in your Collection Americans acted with Frankness, broke out, and, with the Utmost faithfullness a  informed our Friends in England, what their Ministers were about and what would be the certain Consequence of their Temerity. The Letters you will see were written in great Haste and without the least Reserve. The History of the Events of War, from the Date of these Letters to this Day, has been no more nor less than a Completion of the Prophecies contained in them.
     In Page 24 and onwards to the End of Page 32, and again from Page 45. to Page 54 you will find an History of the Dispute with America; from its origin in 1754, to the Present Time.
     This is a brief Abstract of a series of Letters which were also written by me, in the Winter of the Year 1775, the Tendency of all which was to shew, the Ruinous Tendency of the Measures of the British Administration, to convince the Nation of the Necessity of changing their System, and if they did not, but persisted in it and attempted to carry it into Execution by Force of Arms, it would infallibly end in the total Loss of their Collonies.
     that Time, or not, they have since had some Cause to consider. But they will not consider, and they will probably persist in the indulgence of their Passions, untill they shall be reduced to Weakness and Distress enough. France has no Reason to regrett this, for She will gain, by every Degree of Wealth and Power that Britain throws away, in this Contention, especially in that particular Branch which has been her Pride and Glory, Commerce, and the Dominion of the sea.
     This Publication, is a full Confutation of all the Calumnies against Us, both in Parliament and Newspapers, that We concealed our Designs of Independency, and professed to have no such Designs.
     In this Publication and in many others, as well as in Multitudes of private Letters, they were frankly told that however distant the People then were from Wishing Independency, yet if they once commenced Hostilities against Us, it would be impossible to restrain the Americans from cutting asunder forever, the Ligaments, which bound the two Countries together. . If you should think of doing it,  be glad to see it before it is printed as there are many inaccuracies in the Print, which ought to be corrected.
     
      I have the Honour to be, with the Utmost Gratitude for the Pains you have taken, in communicating our Affairs to the World, sir your most Obedient humble servant
      John Adams
     
    